Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered and found persuasive; hence, the previous Office Action is hereby withdrawn.  However, claims 1-3 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claim (no new matter should be entered):
“below a center of the protruding portion in the upper-lower direction, a refrigerant flow lower surface formed on a tip end side of the protruding portion and extending in the axial direction, and a recessed surface adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction; and the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine in the axial direction.”
The spec sets forth the following different directions: 
(1)  Axial direction that is defined by the rotation axis (CL), see figs. 1-2; 
(2)  Front-Rear  (Fr-Rr) direction;
(3)  Left-Right (L-R) direction;
(4)  Upper-Lower (U-D) direction.
As shown in Figs. 1-2, the Fr-Rr direction is co-axially with the axial direction (CL), and the Fr-Rr direction is radially perpendicular to both the L-R direction, and U-D direction.

    PNG
    media_image1.png
    627
    1245
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    851
    1743
    media_image2.png
    Greyscale

The present claimed invention is a three-dimensional structural machine with the four directions, as set forth in the claims.  However, Fig. 3 merely shows all the pictorial ref numbers “81”, “81a”, “81b” and “534b” pointing/referring to the same area/surface that is illustrated by a line (see the red-highlighted line in an enlarged portion of Fig. 3).
Thus, the Applicant is hereby request to provide a perspective view, i.e. a 3-D illustration, to clearly show the claimed features.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification (herein ‘spec’):  
[0050] … a refrigerant flow lower surface 81 formed on a tip end side of the protruding portion 80 and extending in the axial direction, and a recessed surface 82 adjacent to a base side end portion 81a of the refrigerant flow lower surface 81 and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface 81 are formed as viewed from the left-right direction.
[0052] In addition, the refrigerant flow lower surface 81 of the protruding portion 80, that is, the outer peripheral surface 534b of the lower fastening portion 534D of the resolver stator 52 is arranged such that an axial central portion 81b overlaps the front coil end portion 421 of the rotary electric machine 10 in the axial direction.
[0070] below a center of the protruding portion in the upper-lower direction, a refrigerant flow lower surface (refrigerant flow lower surface 81) formed on a tip end side of the protruding portion and extending in the axial direction, and a recessed surface (recessed surface 82) adjacent to a base side end portion (base side end portion 81a) of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction, and
[0071] the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion (axial central portion 81b) overlaps the rotary electric machine in the axial direction.
Again, the spec sets forth 4 different directions: (1)  Axial direction that is defined by the rotation axis (CL); (2)  Front-Rear  (Fr-Rr) direction; (3)  Left-Right (L-R) direction; (4)  Upper-Lower (U-D) direction.
The present invention is a three-dimensional structural machine with the four directions, particularly the detailed description, para [0050], [0052] and [0070]-[0071], describing about the refrigerant flow lower surface 81; the recessed surface 82; the base side end portion 81a, as portions of three-dimensional structural component(s).  However, Fig. 3 merely shows all the pictorial ref numbers “81”, “81a”, “81b” and “534b” pointing/referring to the same area/surface that is illustrated by a line (see the red-highlighted line in an enlarged portion of Fig. 3).
Therefore, the Applicant is hereby request to provide a perspective view, i.e. a 3-D illustration, to clearly show the features: refrigerant flow lower surface 81; the recessed surface 82; the base side end portion 81a as portions/surface(s) of a three-dimensional structural component(s), as in the detailed description, para [0050], [0052] and [0070]-[0071], instead of the current Fig. 3 with merely shows all the pictorial ref numbers “81”, “81a”, “81b” and “534b” pointing/referring to the same area/surface that is illustrated by a symbolic line.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of  “a refrigerant supply portion accommodated in the rotary electric machine accommodating portion and through which a refrigerant is supplied to the rotary electric machine” is indefinite because it is unclear whether the term “which” refers to “a refrigerant supply portion” or “the rotary electric machine accommodating portion”. The term “which” does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter. 
For compact prosecution, in light of the spec, it is understood as  “a refrigerant supply portion accommodated in the rotary electric machine accommodating portion and through the refrigerant supply portion,”
In claim 1, the recitation of  “the refrigerant supply portion is arranged at a position above the rotation axis of the rotary electric machine and overlapping the rotary electric machine in a left-right direction which is orthogonal to both an upper-lower direction and an axial direction” is indefinite because it is unclear whether the term “which” refers to “the refrigerant supply portion” or “rotation axis” or “left-right direction”.  The term “which” does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  Also, how does the claimed “the refrigerant supply portion is arranged at a position above the rotation axis of the rotary electric machine” located with respect to the front-rear direction?  Should the refrigerant supply portion’s position is co-axially with the front-rear direction because the front-rear direction is coaxially with the axial direction (i.e. the rotation axis)?
For compact prosecution, in light of the spec, it is understood as “the refrigerant supply portion is arranged at a position above the rotation axis of the rotary electric machine and overlapping the rotary electric machine in a left-right direction that is orthogonal to both an upper-lower direction and an axial direction”  
In claim 1, the recitation of  “a refrigerant flow lower surface formed on a tip end side of the protruding portion and extending in the axial direction, and a recessed surface adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction” is indefinite for the following reasons: 
In the phrase “a recessed surface adjacent to a base side end portion of the refrigerant flow lower surface”, it is unclear what subject matter does “a recessed surface” belong.  According to the claimed language, a recessed surface that is adjacent to a base side end portion of the refrigerant flow lower surface, but it is unclear what subject matter that has the claimed “recessed surface” or the refrigerant flow lower surface is configured with a recessed surface that is adjacent to a base side end portion of the refrigerant flow lower surface?
In the phrase (emphasis added) “a recessed surface adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction” is indefinite because it is unclear what plural subject matters are formed as viewed from the left-right direction?  
This portion of the claimed language seems to be about “a recess surface”.  The above recitation may be interpreted as: 
“a recessed surface (that is) adjacent to a base side end portion of the refrigerant flow lower surface (this phrase is clearly understood); 
(here comes to confusion) and (the recessed surface is) extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed (???) as viewed from the left-right direction.  It is unclear what plural subject matters that “are formed” as viewed from the left-right direction”. 
Also, in the above claimed language, it is unclear whether the claimed recessed surface is recessed upwardly higher than the refrigerant flow lower surface or the claimed recessed surface is extending in the axial direction at a position that is recessed upward than the refrigerant flow lower surface.  In the claimed language, the term “upward than” is an unclear comparison phrasing.  Should it be “upward higher than” or “upwardly higher than” or “upwardly upper than”?
For compact prosecution, in light of the spec, it is understood as “a refrigerant flow lower surface formed on a tip end side of the protruding portion and the refrigerant flow lower surface extending in the axial direction, and a recessed surface of the protruding portion is formed adjacent to a base side end portion of the refrigerant flow lower surface and the recessed surface extending, in the axial direction at a position, wherein the recessed surface is  recessed upwardly higher than the refrigerant flow lower surface ”.
In claim 1, the recitation of  “the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine in the axial direction” is indefinite because it is unclear the claimed “an axial central portion” belongs to “the refrigerant flow lower surface” itself or the claimed “an axial central portion” belongs to the protruding portion? It is significant to distinguish because  “an axial central portion” of “the refrigerant flow lower surface” relates to a two-dimensional planar region/surface that is corresponding to two directions of the four directions, as described and/or claimed, while “an axial central portion” of the protruding portion relates to a three-dimensional protruding portion that is corresponding to three directions, as described and/or claimed.
For compact prosecution, in light of the spec, it is understood as “the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion of the refrigerant flow lower surface overlaps the rotary electric machine in the axial direction”.
In claim 3, the recitation of “a rotation speed detection device configured to detect a rotation speed of the rotary electric machine is attached to the rotary electric machine housing; and the refrigerant flow lower surface of the protruding portion is a part of the rotation speed detection device” is indefinite because the claimed limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claimed “a rotation speed detection device” is a general placeholder that is modified by a function “to detect a rotation speed”; however, the general placeholder (i.e. the claimed “a rotation speed detection device”) is also modified by sufficient structure, i.e. (the rotation speed detection device) is attached to the rotary electric machine housing; and the refrigerant flow lower surface of the protruding portion is a part of the rotation speed detection device”.  Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

For compact prosecution, in light of the spec, it is understood as “a rotation speed detection device , wherein the rotation speed detection device is for detecting a rotation speed of the rotary electric machine”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2006005984 (herein JP’984) in view of JP H1118361 (herein JP’361).
JP’984 discloses a rotary electric machine unit, comprising: 
a rotary electric machine having a rotation axis extending in a horizontal direction (see fig. 2); 
a rotary electric machine housing [10] having a rotary electric machine accommodating portion in which the rotary electric machine is accommodated; and 
a refrigerant supply portion [14] accommodated in the rotary electric machine accommodating portion and through which a refrigerant is supplied to the rotary electric machine, wherein: the refrigerant supply portion is arranged at a position above the rotation axis of the rotary electric machine and overlapping the rotary electric machine in a left-right direction which is orthogonal to both an upper-lower direction and an axial direction; 
the refrigerant is discharged, via discharge path [16], from the refrigerant supply portion so that the refrigerant is supplied to the rotary electric machine; the rotary electric machine housing has a one end side cover portion facing one end surface in the axial direction of the rotary electric machine; 
a protruding portion (see fig. 2) extending in the axial direction from the one end side cover portion (see fig. 2) toward the rotary electric machine is formed at a position below the rotation axis of the rotary electric machine and overlapping with the rotary electric machine in the left-right direction.
 RE claim 3, JP’984 discloses the rotary electric machine unit according to claim 1, wherein: a rotation speed detection device is attached to the rotary electric machine housing (see fig. 2); and the refrigerant flow lower surface of the protruding portion is a part of the rotation 5speed detection device that is configured to detect a rotation speed of the rotary electric machine.


    PNG
    media_image3.png
    834
    1011
    media_image3.png
    Greyscale

JP’984 discloses the claimed the rotary electric machine unit, except for the limitations of below a center of the protruding portion in the upper-lower direction, a refrigerant flow lower surface formed on a tip end side of the protruding portion and extending in the axial direction, and a recessed surface adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction; and the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine in the axial direction.
JP’361, however, teaches a rotary electric machine comprising a cover [9] having a protruding portion [9b/11] (see fig. 2 with highlighted portion); and, below a center of the protruding portion in the upper-lower direction, a refrigerant flow lower surface (see fig. 2 with annotations) formed on a tip end side of the protruding portion and extending in the axial direction, and a recessed surface (see fig. 2 with annotations) adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction, wherein the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine, i.e. overlaps the shaft [5] that is a part of the rotary electric machine, in the axial direction. 
RE claim 2, JP’361 teaches rotary electric machine unit according to claim 1, wherein an axial width of the recessed surface is equal to or higher than an axial width of the refrigerant flow lower surface (fig. 2 shows the recessed surface’s axial width is higher than that of the refrigerant flow lower surface).

    PNG
    media_image4.png
    789
    1286
    media_image4.png
    Greyscale

Also, those skilled in the art would understand that owing to the JP’984 rotary electric machine unit having the a protruding portion (see fig. 2) extending in the axial direction from the one end side cover portion toward the rotary electric machine is formed at a position below the rotation axis of the rotary electric machine and overlapping with the rotary electric machine in the left-right direction; thus, the modified machine of JP’984 and JP’361 having a recessed surface (as taught by JP’361) adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction, wherein the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine, i.e. overlaps the machine stator coils/windings [6] at the end winding portion thereof, as shown in Fig. 2 of JP’361.  
Furthermore, one might assert that, in this rejection, the included figures of the prior art refs JP’984 and JP’361 are up-side-down.  In response to this assertion, those skilled in the art would understand that the illustrative figures does not have a referential orientation; thus, the prior art machine may be oriented or re-oriented, as long as the axial axis (i.e. the rotational axis) is horizontal, wherein the horizontal axial axis (i.e. the horizontal rotational axis) as a reference direction to which the Fr-Rr direction is co-axially with the axial direction, and the Fr-Rr direction is radially perpendicular to both the L-R direction, and U-D direction.
Therefore, by applying the JP’361 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the JP’984 prior art machine by configuring the prior art protruding portion such that below a center of the protruding portion in the upper-lower direction, a refrigerant flow lower surface formed on a tip end side of the protruding portion and extending in the axial direction, and a recessed surface adjacent to a base side end portion of the refrigerant flow lower surface and extending in the axial direction at a position recessed upward than the refrigerant flow lower surface are formed as viewed from the left-right direction; and the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine in the axial direction.  Doing so would provide the rotary machine having improved mounting support means for the rotation speed detection device to be attached to the rotary electric machine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834